Exhibit 10.17

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is entered into on August 1, 2003, by and between Doctors
Practice Management, Inc., a Texas corporation. (the “Company”) and Tammy
Danberg-Farney (the “Employee”).

 

1. EMPLOYMENT. The Company hereby agrees to employ the Employee and Employee
hereby accepts employment as in-house corporate counsel. The Employee shall
report directly and exclusively to the Chief Executive Officer of the Company.

 

2. TERM. Unless terminated earlier pursuant to paragraph 4, the term of
employment shall be for a period of 2 years and thereafter shall automatically
renew for like periods of time unless written notice is given by either party 30
days prior to the termination of the primary term or prior to the expiration of
any subsequent primary term.

 

3. COMPENSATION & OTHER BENEFITS. As compensation, Employee shall receive the
following:

 

  • An annual salary of $120,000 for the first 90 days of employment, after the
expiration of such 90-day period the annual salary shall increase to $150,000.

 

  • Fifteen (15) working days of paid vacation.

 

  • A stock option for the purchase of up to One Hundred Thousand (100,000)
shares of the common stock of Dynacq International, Inc. Said options shall vest
in increments of 20,000 shares on each anniversary date of her employment and
may be exercised at the average price per share on the date of the execution of
this agreement. Such shares shall be unrestricted and may be exercised through a
cashless exchange. In the event the Employee’s employment is terminated, vested
options may be exercised for 90 days after the termination of employment and
shall thereafter lapse.

 

  • The right to participate in any Medical benefit plan, company incentive
bonus, 401K, and/or pension plan offered by the Company to officers and senior
management.

 

  • A separate office with a window and the right to her own personal competent
secretary/paralegal.

 

  • A monthly expense check in the amount of $2,500.00 which Employee will place
into an expense account to be used for miscellaneous legal department expenses
and accounted for on a monthly basis.

 

4. TERMINATION OF EMPLOYMENT

 

  • The Company may only terminate this Agreement for Cause. “Cause” is defined
as: (i) the Employee has knowingly committed a serious act, such as fraud,
embezzlement or theft, against the Company, intending to enrich herself at the
expense of the Company; (ii) the Employee is knowingly involved in a transaction
in connection with the performance of her duties that is adverse to the
interests of the Company and is engaged in for personal profit; or (iii) the
Employee has knowingly caused material injury to the Company.

 

  • The Employee may voluntarily terminate her employment under this Agreement
at any time by providing written notice to the Company.

 

/s/    TAMMY DANBERG-FARNEY         Tammy Danberg-Farney

 

Doctors Practice Management, Inc. By:   /s/    PHILIP CHAN        

Name:

  Mr.Philip Chan Title:   Vice President

 